     Case 2:99-cv-02460-VAP-SK Document 19 Filed 10/05/18 Page 1 of 2 Page ID #:24



 1   GOLDSMITH & HULL. A P.C./85632
     William I. Goldsmith SBN 82183
 2   Michael L. Goldsmith SBN 291700
     16933 Parthenia Street, Suite 110
 3   Northridge, CA 91343                                          OCT 5, 2018
     (818) 990-6600 FAX (818) 990-6140
 4   Govdept1@goldsmithcalaw.com
 5
     Attorneys for Plaintiff
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
10
11    UNITED STATES OF AMERICA,                   No. CV99-02460 VAP
12                       Plaintiff,
13                 v.                             ORDER DIRECTING ISSUANCE
14                                                OF WRIT OF CONTINUING
                                                  GARNISHMENT
15    RENE A. SIFONTES AKA
      RENE SIFONTES                               [RIVERSIDE COUNTY ]
16
17                        Defendant(s)
18
19
20
21
22
           The Court, having considered the Application of the United States of America for
23
     an issuance of a Writ of Continuing Garnishment as to RIVERSIDE COUNTY, with
24
     regard to defendant judgment-debtor RENE A. SIFONTES AKA RENE SIFONTES,
25
     finds that the issuance of the Writ is proper under the circumstances of this case,
26
27
           //
28
     Case 2:99-cv-02460-VAP-SK Document 19 Filed 10/05/18 Page 2 of 2 Page ID #:25



 1         HEREBY ORDERS that the clerk of the Court shall issue a Writ of Continuing
 2   Garnishment with respect to RIVERSIDE COUNTY in the form submitted by the
 3   Plaintiff United States of America.
 4
 5         DATED:2FWREHU             ________________________________
                                              __
                                               ____________________________________
 6                                            UNITED
                                                 TED STATES DISTRICT JUDGE
                                              UNIT                   JUD
                                                                       DGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
